Item 77C  Exhibit 1 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus Pennsylvania Municipal Money Market Fund, Inc. (the Fund) was held on February 12, 2010. Out of a total of 291,616,487.074 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 147,089,948.990 were represented at the Meeting, in person or by proxy. The following matters were duly approved by the holders of the Funds outstanding Shares as follows: 1. To approve amending the Funds policy regarding borrowing: SHARES Affirmative Against Abstain 115,382,826.630 24,712,945.330 6,994,177.030 2. To approve amending the Funds policy regarding lending: SHARES Affirmative Against Abstain 114,826,295.910 24,887,010.990 7,376,642.090 3. To permit investment in other investment companies. SHARES Affirmative Against Abstain 111,483,072.910 28,518,596.670 7,088,279.410 Item 77C  Exhibit 2 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus Pennsylvania Municipal Money Market Fund, Inc. (the Fund) was held on December 28, 2009. Out of a total of 291,616,487.074 of the Funds shares (Shares) entitled to vote at the Meeting, a total of 144,729,036.020 were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 3. To approve amending the Funds policy regarding borrowing: SHARES Affirmative Against Abstain 113,320,292.920 24,567,038.750 6,841,704.350 4. To approve amending the Funds policy regarding lending: SHARES Affirmative Against Abstain 112,763,762.200 24,741,104.410 7,224,169.410 3. To permit investment in other investment companies. SHARES Affirmative Against Abstain 109,430,252.990 28,372,691.090 6,926,091.940 Because the requisite number of votes had not been received as of December 28, 2009, the Meeting was adjourned until February 12, 2010.
